Citation Nr: 1444234	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left arm condition, to include left hand, wrist and shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to November 1972.  

This appeal comes to the Board of Veterans Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2014, the Board reopened the previously denied claim of entitlement to service connection for a left arm disability and remanded this case to the Agency of Original Jurisdiction (AOJ) to adjudicate the claim on the merits.  The AOJ did so in a March 2014 Supplemental Statement of the case.  It has since properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2014, the Veteran requested that the Board allow him additional time to submit medical evidence/medical nexus opinion regarding the issue on appeal.  The Board has delayed this adjudication for more than 120 days since the date of that request.  Since that time the Veteran has submitted, in June 2014, an opinion from a private physician and in September 2014, his representative submitted an Informal Hearing Presentation.  As the Board has afforded the Veteran the additional time that he requested and he has submitted additional evidence, the Board will proceed to adjudicate this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left upper extremity disabilities did not have onset during his active service were not caused by his active service, did arthritis of his left upper extremity did not manifest within one year of separation from his active service.  





CONCLUSION OF LAW

The criteria for service connection for left upper extremity disabilities have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has disabilities of his left shoulder and left hand due to an August 1971 in-service injury.  He characterizes that injury as a fractured left hand and a dislocated shoulder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption that arthritis will be deemed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of arthritis during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service treatment records document numerous reports of treatment for a variety of symptoms:  He reported headaches in July 1971.  On August 5, 1971, while aboard the U.S.S. Racine, the Veteran reported that he crushed his left hand between a ship's cleat and bit.  He complained of pain in the second metacarpal of the left hand.  The lone entry as to this injury a consultation request from the U.S.S Racine to the Naval Hospital Long Beach (Repose).  The consult requester included a provisional diagnosis was fracture of the second metacarpal of the left hand.  A physician saw the Veteran that day and x-rays of his left hand were negative.  He was advised to keep the hand elevated, use warm soaks, and was given a triangular bandage.  He was told to return to clinic if the pain persisted.  The entry is stamped as General Sick Call, Naval Hospital Repose Annex.  There are no later or other reports involving his left hand during service.  There are no reports involving his left shoulder during service.  The medical records are highly detailed.     

Documented in June 2009 VA treatment notes, is the Veteran's report that he did not return for further treatment for this injury because the ship pulled out of port.  This explanation is not persuasive:  Service treatment records document that he was seen for headaches in July 1971.  He was seen for headaches again in September 1971 while serving aboard the U.S.S. Racine.  A medical officer saw him and prescribed medication - that consult was to the U.S.S. Denver.  He was also seen in August 1972 for his headaches.  If he continued to have problems with any residuals of the August 1971 injury during service it is reasonable to assume that he would have sought treatment after August 1971 just as he did for his headaches.  This sequence of seeking treatment on more than one occasion after July 1971 for headaches tends to show that the Veteran did not have any more problems with his left upper extremity during service because, if he did, he would have sought treatment later during service.  

A November 1972 report of medical examination, conducted for the purpose of discharge, documents normal clinical evaluations of the Veteran's upper extremities, and spine.  This is more evidence that he had no residuals of his August 1971 injury by the time he was separated from active service.  

The Veteran has since contended that the August 1971 injury involved a fracture his left hand, including two fingers of his left hand, and a dislocation of his left shoulder.  These reports are found in statements he has made since he filed the claim, either directly to VA adjudicators or to medical professionals, and are detailed further along in this decision.  The Board finds that the service treatment records are the most probative evidence of record as to what anatomy was injured in August 1971 and as to whether he suffered any fracture during that incident or had any shoulder symptoms.  

In this regard, the Veteran had x-rays that showed no fracture.  There is no mention of shoulder symptoms.  It does not follow that he would have had shoulder symptoms and not report them given that he reported the hand symptoms and reported other symptoms, such as headaches, during service.  For these reasons, the Board finds as fact that the Veteran did not injure his shoulder in the August 1971 incident and did not fracture his hand or any fingers.  

Furthermore, the Board finds that the inconsistency between what the service treatment records clearly document - in particular the negative left hand x-ray study - and the Veteran's reports made years later, tend to show that the Veteran is not an accurate historian.  This is important because it also tends to show that his reports of symptoms since service are not accurate and are therefore are of very little probative value.  In short, his post-service statements offered to support his claim, and those of others that rely on his reports, are outweighed by the service treatment records and his statements and behavior prior to when he first claimed entitlement to service connection for a left upper extremity disability.  

Importantly, the Veteran himself has provide some evidence against this claim:  VA first received a claim for service connection from the Veteran in May 1974.  At that time he claimed entitlement to service connection for headaches and hearing loss.  In July 1976, VA received a statement from the Veteran in which he reported that he had been treated by VA for nerves and headaches.  The RO obtained the record of treatment, dated in June 1976, from the Evansville VA facility.  It documents treatment for headaches and nerve deafness.  There are also records of treatment at this facility for headaches and psychiatric symptoms in 1977.  Those records mention that the Veteran had injured his back in February 1976.  There is no mention of a left upper extremity problem from the Veteran.  

VA treatment records from March 1979 document the Veteran's report of 7-8 months of neck pain and a burning sensation in his hands.  

Of record is a medical examination record that includes a June 1985medical questionnaire filled out by the Veteran, apparently in the context of civilian employment.  The Veteran reported that he had not had any broken bones or stiff, locking, dislocated, or trick or weak joint.  He did indicate that he had had neck stiffness and that he had had arthritis.  A medical interview noted that he had arthritis of the right hand and left knee.  Noted on an examination report is that he had a deformity of a hand.  Included with this is an outpatient record indicating that these records were associated with employment.  A March 1986 treatment note documents that the Veteran had an abrasion o the left forearm following a fall that month.  

In September 1987, the RO denied claims of entitlement to service connection for tinnitus, dizziness, and headaches and for an increased rating for right hearing loss.  

These facts are highly significant because, if the Veteran had a left upper extremity disability with any symptoms since service, it is highly likely that he would have sought benefits for it when he filed other claims.  He clearly was aware of the availability of disability compensation benefits and he filed claims for benefits for other disabilities during this period.  While there is no requirement that a veteran seek all benefits at one time, this Veteran pursued VA benefits for a number of conditions years before he filed a claim for a left upper extremity disability.  It is reasonable, from his behavior, to infer that he did not have any symptoms of his left upper extremity as late as 1987.  If he had, it is likely that he would have sought benefits and treatment for such disability.  If he had left upper extremity disability at that time it does not follow that he would claim benefits for hearing loss and headaches but not for left upper extremity disability.  

The Board recognizes that he has reported that he did seek treatment at a VA facility in Evansville during this period:  There are records from that facility associated with the claims file and it is reasonable to expect that if he had left upper extremity symptoms at that time there would be mention of such in the records from the Evansville VA facility given that there is mention of other symptoms.  All efforts to obtain any additional records of treatment from that facility have been unsuccessful and the facility has informed VA that it has no additional records.  

If the Veteran had left hand and or left shoulder disability during this period, the Board would expect these reports in the 1980s to reflect at least some symptom or history related to his left upper extremity.  His June 1985 report and his March 1986 request for treatment of his left forearm would likely have different content if he had the long standing left hand symptoms that he now asserts were present since service.  Instead of reporting such symptoms, or referring to his 1971 injury, he reported in 1985 that he had never had any broken bones or arthritis.  He has since reported that he had arthritis and indeed was treated for it shortly after service.  

Based on these reports form 1985 sand 1986, the Board finds the Veteran's later reports of arthritis shortly after service and symptoms since service to lack accuracy.  This is because those later reports are inconsistent with the earlier reports, the 1985 report in particular.  

VA treatment records from November 1992 document the Veteran's report of pain in the lower back and left side for the last 2 months.  He reported that the last 2 fingers of his right hand were numb and that he had burning of the thumb of the left hand and that his hands were swollen in the morning.  He also reported in another treatment records from May 1993 that both of his hands were frequently numb.  These records tend to show that any symptoms involving his left upper extremity, including his left hand, had onset well after active service, and, even then were not limited to his left upper extremity.  

A record of electromyography (EMG) and nerve conduction testing at the Neurobehavioral Institute documents that the indication for the testing in March 1996 was neck and arm pain, and bilateral hand weakness, numbness and pain.  Results were right carpal tunnel with denervation, no evidence of cervical radiculopathy, and axonal polyneuropathy.  This is not evidence relating any symptoms to his active service.  

There are numerous records of treatment at Ohio County Medical Hospital.  These include that in October 1994 the Veteran reported left shoulder and arm pain of two months duration.  December 1994 records document the Veteran's report of left elbow and right leg pain.  He reported a history of arthritis and carpal tunnel syndrome and reported that he had a sharp pain of he left elbow radiating to the left forearm of 3 weeks duration.  August 20, 1995 records that the Veteran sought treatment after hitting his left thumb with a hammer.  X-ray study revealed a normal left hand.  

These records tend to show that whatever symptoms the Veteran had of his left upper extremity had onset many years after separation from service; indeed, they had onset in approximately 1994.  If he had left shoulder and arm pain prior to that, and certainly if he had left shoulder pain since service, it does not follow that he would report in 1994 that he had pain of two months duration.  The x-rays from 1995 were normal, providing more evidence contrary to his report that he fractured his hand during service.  What is most likely is that he had exactly what he reported at this time, symptoms of two months duration.  The post-service treatment records provide particularly negative evidence against this claim. 

March 1996 treatment records from Dr. "J.P." document that the Veteran sought treatment for pain of his hands and feet with shoulder pain radiating to his elbows.  He reported that he had worked in construction and suffered blunt trauma of his head in 1980 and that his symptoms had been intermittent since 1980, providing more factual evidence against his own claim.  He reported that a physician, Dr. "O.", had told him that he had bilateral carpal tunnel syndrome.  He also reported a history of electric burns of his hands as a child.  There is no mention whatsoever of any injury in service or that the Veteran had ever been in service.  His past medical history is listed as high triglyceride levels, headaches, and dizziness, and that he had an exploratory laparotomy and appendectomy in 1976.  Testing revealed right carpal tunnel with denervation and no evidence of cervical radiculopathy and that he had axonal polyneuropathy.  X-rays showed mild degenerative changes of the cervical spine.  

These reports are more evidence against his claim because they tend to show that his left shoulder and hand pain had onset no earlier than 1980.  If they had onset earlier he would likely have reported such onset, particularly if they had onset in August 1971 with a traumatic injury.  The fact that he did not report anything about his service, but did report an incident from 1980, tends to show that the Veteran had no reason to believe that any left upper extremity symptoms were related to his active service.  

In a June 1996 VA Form 21-526, the Veteran sought VA benefits again.  He listed the nature and history of his disabilities as hearing loss, otitis media, and arthritis.  He also filed a VA Form 21-4142, Authorization and Consent to Release Information to VA, in July 1996, then reporting that he had been treated in March 1996 for carpal tunnel syndrome.  

In August 1996, the Veteran underwent a VA general medical examination in the context of a claim for pension.  His occupation was reported as a construction worker from 1988 to December 1995 and a laborer and concrete finisher from 1978 to 1988.  The Veteran reported that the only real problem he had on active duty was a hearing problem.  He reported that in 1971 or 1972 he injured his wrist while on the U.S.S. Racine when a rope snapped while he was lifting an H frame.  He reported that he did not fracture his wrist but it was strained and treated with a sling for a period of time.  He also reported that he had an appendectomy in 1976, fractured ribs in 1986, and was diagnosed with carpal tunnel syndrome on both sides by Dr. O. in 1993.  The Veteran reported that he was told in 1994-95 that he had arthritis of the neck, lower back, and both knees.  

This August 1996 examination report is evidence against his claim.  First, it is evidence that his statements that he continued to have problems with his left hand during service are unreliable.  It also demonstrates that his more recent reports that he dislocated his shoulder and fractured his hand during service in the 1971 incident are unreliable because these 1996 reports are inconsistent with his own later reports.  For the same reason, the Veteran's more recent reports that he was treated for arthritis shortly after service are not reliable as they are inconsistent with this report.  

The Veteran's chief complaint at the time of the 1996 VA examination was generalized intermittent aching of his neck, low back, between his shoulders, and his hands.  Diagnoses included bilateral carpal tunnel syndrome, more severe on the right and minimal on the left, and moderate arthritis of his cervical spine.  In a statement dated in October 1997, the Veteran reported that "also I have trouble in right arm that was hurt while in Navy around July or Aug 1971."  In a December 1997 telephone conversation, the Veteran reiterated that he injured his right arm during service and that he damaged the nerves in his arm and his doctor said it may have caused carpal tunnel syndrome.  He also reported that his arm was first treated around 1973 or 1974 at an Evansville VA facility.  In July 1998, the RO denied service connection for a left arm condition because the Veteran did not have a left arm disability.  

This report tends to show that any statements from the Veteran, or from others for that matter, that he has had problems with his left upper extremity since the August 1971 hand injury are not factual accurate.  This is because he referred to his right arm in these reports.  If he had left arm symptoms since the incident it does not follow that he would have confused his right arm with his left as to what was injured because it would be obvious to him what arm had hurt since the incident.  Additionally, his reports of treatment at the Evansville VA facility are not accurate.  Of record are treatment records from the 1970s from that facility with no mention of a upper extremity problems, and as explained in the paragraphs detailing evidence in Social Security Administration (SSA) records, he reported that he was first seen for his upper extremity problems many years after active service, a report that is consistent with the record.  

October 1999 VA treatment records include the Veteran's reports of pain in his neck, lower back, knees, hands, and wrists and admitted to having carpal tunnel syndrome.  He reported that he had pain since 1996 and reported that in December 1994 he was injured at work when a piece of wood slipped away from him, he grabbed it, and a shocking sensation went through his entire body.  

This is additional evidence against his claim for the same reason that the aforementioned records are all evidence against his claim.  

Medical records associated with the Veteran's claim for SSA disability benefits include that he reported to the Ohio County Hospital in July 2000 that he had a history of chronic back pain and neck pain.  He reported a stabbing pain in his left arm and shoulder to his elbow with lightheadedness when installing a shower door at his house.  He was admitted for chest pain.  He reported that he had similar problems on and off for 6 to 7 months.  In a pain questionnaire, the Veteran stated that he had pain in his back, neck, hands, arms, and feet that that it began in late 1995 - December 1996.  In a report of continuing disability questionnaire, the Veteran indicated that he had back pain and problems with his hands and arm due to carpal tunnel nerve damage.  He indicated that he first saw a physician for his symptoms in 1996 and that his disabling condition began in 1995.  His only mention of military service was that he had hearing loss in both ears with a reference to 1972 in the Navy.  The July 1997 SSA decision refers to carpal tunnel syndrome dating to December 1994 with nerve conduction studies revealing right carpal tunnel syndrome with denervation but no cervical radiculopathy.  

These records also document that the Veteran had an EMG and nerve conduction study performed by a neurologist, Dr. "E.W." in March 1996.  Those diagnostic tests showed right carpal tunnel syndrome.  Additional findings important to the current claim particularly there was no evidence of cervical radiculopathy. The report specifies only a right carpal tunnel syndrome and an axonal polyneuropathy.

The SSA records are more evidence against the Veteran's claim.  They show that he did not believe that his symptoms were related to service at that time and that he first had and was treated for these symptoms many years after service.  These records also show that he did report the symptoms that he had reason to believe were related to his active service because he reported the hearing loss related to active service.  If his left upper extremity symptoms were related to service, including that he had symptoms since then, he would have reported such because he reported the hearing loss as due to service.  

In 2006 the Veteran complained of pain in all of his joints.  X-ray study of both hands in November 2006 was normal.  The following month he was diagnosed with general mild arthritis.  January 2007 VA treatment records document his report that he had swollen hands in the morning.  

In a July 2008 memorandum, the Veteran's representative reported that the Veteran was seeking service connection for a left hand and arm disability due to injuries incurred on August 5, 1971 while in the Navy.  The Veteran claimed that while offloading an H frame while on ship the cleat holding the ladder and frame broke pulling and crushing hand in the cleat and pulling his arm out of socket.   He reported that he was sent to the Long Beach Naval Hospital for treatment.  

What is shown by the service treatment records is that he did injure his hand on that date and was treated on an outpatient basis at the Long Beach Naval Hospital.  But that treatment was for a non-fracture left hand injury, not a shoulder injury.  

June 2009 VA treatment notes document the Veteran's report for treatment for back and shoulder pain.  The Veteran reported that during service he injured his left shoulder "popped it out of socket" and that it was reset, his left hand was swollen and he was never able to follow up with the physician because they left port and went out to sea.  

As cited above, the Veteran's report of why he could not seek treatment for his left hand injury after he was initially seen is not persuasive.  Service treatment records document that he sought treatment for other conditions after he was at the Long Beach location.  There is the consult to the U.S.S. Denver from the U.S.S. Racine as to his reports of headaches.  If he had continuing hand problems or any shoulder problems there is no persuasive reason that he would not have sought treatment, including follow-up treatment for hand symptoms, just as he did for his headaches.  What is more likely is that he did not seek treatment because he did not have any left upper extremity symptoms after a relatively short time after he was seen in August 1971.  This finding by the Board -that his left hand symptoms resolved shortly after August 5, 1971 and that he had no injury or symptoms involving his left shoulder or arm during service - is consistent with the service treatment records as well as his history for filing claims for VA benefits in the decade following service and his reports in 1985 and 1994-96.  Thus, the Board concludes that the Veteran did not have any left hand symptoms for many years following the August 1971 injury and did not have left arm or shoulder symptoms in service or until many years after service.  

A June 2009 VA neurology consult note documents that the Veteran's complaint was frequent neck pain with occasional radiation down the left upper extremity of about 30 - 40  years duration.  He also complained of left shoulder pain and occasional tingling sensation and numbness of the fingers of both hands.  X-rays showed degenerative changes of his cervical pain.  In that report, is the Veteran's report that in the 1970s while in the Navy he injured his left shoulder and it popped out of the socket.  Following a documented physical neurological examination, the physician provided relevant impressions of chronic intermittent neck pain with occasional radiation to the left upper extremity most likely secondary to cervical spondylosis with left sided cervical radiculitis, and mild right sided carpal tunnel syndrome.  

Also obtained are private treatment notes from Dr. "E.N."  April 2009 notes document lower extremity neurological symptoms but not upper extremity.  There is a June 2009 note on a prescription pad that states.  "The above patient was injured in the Navy 1971 while (illegible) has had chronic pain L arm and neck since 1971." 

This is the only reference by this physician to left arm and neck pain.  Other than an April 2009 note that documents his report of left leg pain following an accident in March 2009 with a plan to initiate a referral for MRI of the cervical spine.  The first mention in clinical records of Dr. E.N. is from June 15, 2009.  Dr. E.N. simply reports what the Veteran had reported, that he had an old injury in 1971 while loading something and that he was treated by the Navy.  Dr. E.N. then stated as follows:

But he's had chronic left arm pain and neck pain ever since.  It's been overshadowed somewhat by his back pain/injury that he suffered more recently.  He's seen multiple back doctors and surgeons and neurologists.  Most of the emphasis has been on his low back, but he still does have chronic neck pain and this all dates back to his injury in 1971.  

In an October 2009 letter, Dr. E.N. opined that the Veteran currently has carpal tunnel syndrome relating back to his original injury in 1971.  

Based on the facts above, the Board assigns only the most minimal of probative weight to these reports from the private physician that the Veteran's left upper arm conditions are related to his active service.  This is because all of the reports rely on the Veteran's reports of his in-service injury and problems since that date (for decades).  As already explained, those reports are inaccurate both as to the extent of the injury and as to the duration of his symptoms.  

In a November 2009 letter, the RO informed the Veteran that it had requested records of the treatment he reported that he received at the Evansville VA facility shortly after service.  Shortly thereafter, the Veteran responded by informing the RO that he had been told that those records were missing.  He stated that he had been told that "The records from 1971 - til 1982 or so, are all gone.  I believe what they said."  The RO was informed in December 2009, from the VA facility that the Veteran had identified that he had been treated, that the facility was unable to locate any such records.  

As already noted, the Board has records from that facility from the 1970s and those, along with the Veteran's already discussed later statements as to first seeking treatment many years after service for his upper extremity symptoms, tend to show that he was not treated shortly after service for any left upper extremity problems.  

In December 2009, VA received a statement from an individual who reported that she was married to the Veteran at the time of his 1971 injury, that he wrote a letter to her that he was hurt on the ship and that it was his left arm and hand.  She also stated that the Veteran has had trouble with his left arm ever since and that since she was no longer married to him she had no reason to provide false information.  

The Board has considered this statement but finds that to the extent that this individual reports that the Veteran has had symptoms since service it is outweighed by the evidence already discussed that shows that he did not have symptoms involving his left upper extremity (other than the 1986 abrasion of his forearm) following relatively short resolution of his August 1971 injury until decades after his active service.  

VA afforded the Veteran a relevant examination in January 2010.  The examiner documented the Veteran's report that he sustained an injury in 1971 consisting of a fractured left hand and dislocated left shoulder.  The Veteran reported that he had popped his shoulder back into place at the time of the injury.  He also reported constant pain, decreased motion and neurological symptoms.  The examiner documented an accurate relevant history found in the claims file.  

The examiner indicated review of the claims file and provided an accurate account of his service treatment records.  He stated that there was no mention of any left shoulder or arm problems/treatment in veteran s military records.  The examiner also noted the Veteran's work history of working in construction and in a power plant in clean up and that he had worked as a foreman for 11 years in this position and prior to that worked as a delivery truck driver.  

The examiner diagnosed degenerative cervical disc disease with chronic intermittent neck pain with occasional radiation to the left upper extremity secondary to cervical spondylosis.  

The examiner included the Veteran's report of his symptoms.  For a medical opinion, the examiner stated as follows:  

Specifically there is no mention of any left shoulder or arm problems/treatment in veteran s military records.  Therefore veteran s injury to his left hand which he sustained while in military did not cause or result in the degenerative cervical disc disease with chronic intermittent neck pain with occasional radiation to left upper extremity secondary to cervical spondylosis with left sided cervical radiculitis that the veteran currently has.  

VA obtained another opinion in April 2010.  The examiner stated that there was no report of left hand problems for almost thirty years following the August 1971 left hand injury.  The examiner stated that there was no chronic issue of the left hand and he currently had no bony abnormalities so his current left hand condition was not caused or a result of his military service.  

These opinions are evidence against his claim because they are expert evidence that any symptoms he now has are not related to his in-service injury.  

March 2010 VA notes include the Veteran's report that he was diagnosed with carpal tunnel syndrome in 1971 and 1996.  The Veteran reported that he had numbness in both hands worse on the left and reported that his left hand tested worse but his right hand bothers him more.  His reports of test results are inaccurate and tend to show that he is not a reliable historian.  

A May 2010 letter, a VA nurse practitioner stated that the Veteran had been under her care since March 2009 for cervical, left shoulder, and left hand pain and had reported to her that he was injured in 1971.  The nurse practitioner noted that the Veteran reported that the injury included a fractured left hand and a dislocated shoulder.  The nurse practitioner stated "[a]fter reviewing the progress note from August 1971, the actual date of the injury, it is my professional opinion that the cervical, arm, and hand pain are all related to the initial injury dating back to 1971."  

The Board affords this opinion only the most minimal of probative value.  This is because it relies on an in-service fractured left hand and dislocated shoulder, that the Board has found did not occur.  It is noted that she reports reviewing the August 1971 note.  However, her reliance on a fracture left hand and left shoulder is not cured by such a report as the August 1971 note does not document such findings.   

Notwithstanding the above, to insure all development needed in this case was undertaken, and to give the Veteran the benefit of the doubt, VA afforded the Veteran another relevant examination in July 2010.  The Veteran reported to the examiner that the August 1971 injury resulted in a swollen left hand and a left shoulder throbbing with pain.  He reported that he saw a physician who "popped" the shoulder back in place and that he had x-rays of his hand and was told that the second and third fingers were cracked.  He reported that he was given a wrap for his hand and a sling for his shoulder and placed on 2 weeks light duty.  He reported that after his discharge from the Navy he was treated for left shoulder arthritis.  He reported that those treatment records were lost.  He also reported that he was disabled in 1996 and that a Dr. "W.B." treated him but his office was burnt and the records destroyed.  He reported that he was diagnosed with bilateral carpal tunnel syndrome in 1996 and was prescribed bilateral wrist splints that he has worn to the present.  The examiner ultimately rendered an opinion that his left hand condition was unlikely related to his in-serivce injury.  

The examiner provided an accurate relevant history as reflected in the claims file.  In the discussion, the examiner noted that it was unclear who had made the diagnosis of bilateral carpal syndrome.  The examiner stated that during the examination the primary complaint was left shoulder pain but there was little evidence of this objectively.  He also noted that the Veteran's response to motion testing exaggerated and inappropriate and provided commentary in this regard.  This behavior impacts negatively on the Veteran's overall credibility as it tends to show (based on this report) that he is exaggerating his symptoms.  

The examiner also stated that he had reviewed the May 2010 nurse practitioner's letter she had failed to document any evidence to substantiate the claim.  The examiner ultimately rendered an opinion that his left hand and shoulder conditions were unlikely related to his in-service injury.  

A report of December 2012 VA x-ray study of the Veteran's left shoulder includes his reported history of dislocation decades earlier.  Impression was mild degenerative change of left shoulder.  February 2013 VA x-ray study of the Veteran's let hand show small/minute foreign body in the dorsal soft tissues about the distal radius, unchanged from earlier x-ray study.  These findings are not evidence that the degenerative change of the shoulder, or, for that matter, the foreign body, are related to his active service.  

In a March 2013 letter, the Veteran reported that he was tested for carpal tunnel syndrome in early 1996 by Dr. E.W. but the records no longer existed because the physician did not keep them for more than 10 years.  He reported that he was sent to Dr. E.W. by his physician, Dr. W.B. but Dr. W.B. died in 1997 and his records were also gone.  

These reports are in the nature of trying to show that there had been evidence that would substantiate his claim but it merely no longer existed.  As discussed already, the record has adequate evidence of what was found in 1996 and those findings did not show left carpal tunnel syndrome.  In this regard, there is significant factual evidence against this claim.  

In a January 2013 letter, a VA physician reported that the Veteran had complaints of left shoulder pain and reported that he injured his left shoulder in 1971.  There is no nexus opinion.  

Beyond the above, the Board obtained a VA expert medical opinion in June 2013.  The medical professional indicated review of the claims file and recited the relevant evidence.  The examiner determined that it was not until more than 20 years after service that the Veteran was diagnosed with carpal tunnel syndrome and that he did not sustain any fracture of during service.  The examiner explained that at the time of the 1996 examination there was evidence of significant right carpal tunnel syndrome but no evidence of cervical radiculopathy or arthritis of the neck causing nerve root impairment.  The examiner stated that the 1971 injury is described in the August 29, 1996 compensation and pension exam report in the claims file and that description was of a sudden injury to the right wrist without fracture.  The examiner reiterated that the August 1996 examiner found no sensory or motor deficits in the left upper extremity.  The opinion includes an accurate statement of relevant facts.

In July and November 2013, the Board requested additional information from this examiner.  That request included that the examiner provide an etiology opinion as to the Veteran's claimed left upper extremity disability, rather than simple relying on a 1996 assessment to determine that the Veteran did not have left carpal tunnel syndrome.  The Board also noted that the examiner had not discussed the May 2010 nurse practitioner statement or the 2010 VA examinations.  The Board requested that the examiner specifically review all of the evidence of record, including private assessment from 2009 and VA opinions in 2010 and provide an opinion as to whether it is at least as likely as not that any left upper extremity disability had causal origins in the 1971 in-service crush injury.   

Of record is an opinion that complies with the Board's July and November 2013 requests.  The examiner provided an enumerated list and timeline.  

First, the examiner explained that the record showed that the Veteran did not have a peripheral nerve injury, including carpal tunnel syndrome, or a nerve root injury affecting his left hand as 1996.  He added that carpal tunnel syndrome is a common and its etiology is often in occupations involving the use of the wrists, such as the occupation engaged in by the Veteran when he was employed.  

He went on to explain that he had a polyneuropathy as of 1996 but this is a generalized condition not related to his in-service injury and there was no evidence of a neurologic injury related to the 1971 left hand crush injury.  

The physician next explained that degenerative changes in his cervical spine were unrelated to his in-service injury as the in-service injury would not cause cervical spine injury.  He explained also that the 1996 EMG did not show left extremity involvement and or nerve root impairment on the left so it is highly unlikely that his 1971 injury caused his carpal tunnel syndrome or his later diagnosed cervical spine arthritis.  

The examiner specifically addressed the nurse practitioner's opinion explaining that it was provided in the context of remote history and the 2010 examination of the Veteran but without benefit of all of the records.  He explained that the nurse practitioner relied on a history of an in-service fracture and shoulder location but this was inconsistent with the record.  He also explained that her opinion was negated by the 1993 cervical spine x-rays ant the absence of nerve root injury via the EMG.  

He next addressed the 2009 note of Dr. E.N., commenting that Dr. E.N. also relied on inaccurate facts, i.e. the left hand fracture, and his opinion was also negated by the x-ray and EMG findings.  The examiner explained that the opinion did not account for other symptoms such as bilateral hand pain.  

The examiner addressed the 2010 VA opinions and agreed with the examiners who had opined that the Veteran's left upper extremity and cervical spine conditions were not caused by his active service, including the reported in-service crush injury.  The examiner concluded there is less than a 50 percent probability that the 1971 injury caused his left upper extremity neurological problems.  

The Board finds that there is sufficient expert evidence of record to decide this appeal.  The preponderance of that evidence is against a finding that there is a nexus between the Veteran's in-service injury and any current left upper extremity disability.  The service treatment records show that the Veteran had no symptoms involving his left upper extremity shortly after the August 1971 injury.  The Veteran's own statements at some points provide significant evidence that the Veteran had no symptoms involving his left upper extremity for many years after service.  In fact, the Veteran's prior statements, overall, regarding the nature of his disabilities and when they began, as cited above, provide highly probative evidence against his own claim.  

The evidence is against a finding that arthritis of the left upper extremity manifested within one year of separation from service.  For these reasons, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. 5107(b) (West 20020; § 38 C.F.R. § 3.102 (2013).  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Adequate notice was provided in a letter sent to the Veteran in December 2008.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service, VA, SSA, and identified private treatment records are associated with the claims file.  VA provided adequate examinations and obtained adequate opinions as already detailed.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, VA has met its notice and assistance duties in this case.  

ORDER

Service connection for a left arm condition to include left hand wrist and shoulder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


